DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/877733 filed on 7/23/19. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/23/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 9/1/20.  These drawings are objected to.
Pages 1-3 of the replacement drawing sheets contain cross-hairs (see below) which should be removed. 

    PNG
    media_image1.png
    177
    282
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    130
    215
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: line 4-5 recites “the first engagement portion” without antecedent basis and is this the same as the “first engagement feature” or different? Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US 7493903).
Claim 1: Rogers discloses a clip (310) comprising a first side (312) including a first hinge portion (320) with a first engagement feature (394); and a first grasping portion (322, Col 11, 28-44) extending from the first hinge portion, a first engagement portion including a plurality of first tines (326) with first ends facing a first direction and a second side (314) including a second hinge portion (318) with a second engagement feature (406) that interacts with the first engagement feature of the first hinge portion; and a second grasping portion (324) including a plurality of second tines (328) that face a second direction opposing the first direction (see Figs 10-11); a hinge pin (see Fig 15) that is longitudinally slidable relative to the first and second sides and slidably extends through the first hinge portion of the first side and engages the second hinge portion allowing the second hinge portion to move longitudinally with the hinge pin and enables the first side to pivot relative to the second side (see Figs 10-11). 
Claims 2-4: the first and second engagement features include complementary ratcheting teeth (see Figs 8-9 & 13B) and these ratcheting features enable the first and second sides to move relative to each other or to lock together (see Fig 7). 
Claim 10: a hinge spring (368) is located between a head of the hinge pin (362) and the first hinge portion (see Fig 17). 
Claims 11-12: the plurality of first tines and the plurality of second tines interleave when the first side moves towards the second side (see Figs 10 & 17) in order to grab hair (see invention title).
Claim 13: the clip is in the form of a claw clip (see Fig 10). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 8-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 7493903).
Claim 5: Rogers discloses the inventio of claim 1 and further discloses the hinge pin extending through apertures in the first hinge portion and the second hinge portion. Rogers discloses the invention essentially as claimed except for the first hinge portion including two spaced apart hinge members and the second hinge portion including two spaced apart hinge members. However, in another embodiment (see Fig 8), Rogers discloses the first hinge portion to comprise two spaced apart members (220 & 218a) and the second hinge portion to comprise two spaced apart members (220 & 218, see Fig 8) with the hinge pin extending through apertures in these members. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Rogers by providing in the first hinge portion and the second hinge portion in multiple spaced apart pieces as illustrated in the embodiment of Fig 8, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 
Claim 6: Modified Rogers discloses the invention of claim 5 and Rogers discloses one set of engagement features on each hinge portion. Modified Rogers discloses the invention essentially as claimed except for a ratcheting engagement feature on each hinge portion. However, it would have been obvious to one of ordinary skill in the art at the time of filing to provide both members of the first hinge portion and the second hinge portion with the ratcheting engagement features rather than only one of the hinge members with the ratcheting engagement features since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Claims 8-9: Modified Rogers discloses the invention of claim 5 and Rogers further discloses longitudinal movement of the hinge pin in a first direction pushing the engagement features of the first hinge portion away from the engagement features of the second hinge portion and the hinge spring forcing the engagement features toward each other. Since the proposed modification is to duplicate the first and second hinge portions into multiple portions each with engagement features, the proposed modification would also result in pressure applied to the hinge pin and the hinge spring doing the same thing on the multiple hinge portions. 
Claim 14: Rogers discloses the invention of claim 13 and discloses the invention essentially as claimed except for there being four tines on each of the first side and the second side instead of three tines on each of the first side and the second side. However, it  would have been obvious to one of ordinary skill in the art at the time of filing to modify the hair clip of Rogers by providing it with four tines on each side of the clip instead of three since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). As best understood “octopus type clip” means a total of eight tines and the proposed modification would result in a total of eight tines, such that modified Rogers discloses the clip being an “octopus type clip”. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 7493903) in view of Malcomb (US 20090113679). 
Claim 7: Rogers discloses the invention of claim 5 and further indicates that any friction-producing means can be used to retain the hinge in position or to create the adjustable hinge mechanism (Col 5, 42-65 & Col 6, 25-60). Rogers discloses the invention essentially as claimed except for the hinge assembly including a pin with a helical thread that mates with a helically threaded aperture as part of the adjustable hinge mechanism. Malcomb, however, teaches that hinges can be secured by bolts, screws, rivets, or equivalents [0015]. In other words, Malcomb teaches that a hinge pin or rivet are equivalent to screws when securing hinge parts together. Therefore, it would have been an obvious to one having ordinary skill in the art at the time of filing to modify the hinge of Rogers by providing it as a screw with a nut on the end instead of a double-rivet since Malcomb discloses screws and rivets to be equivalents for use in hinge means and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772